Per Curiam,
The only question in this case is whether or not an assignee for the benefit of creditors has a right to include as part of his lawful expenses in executing the trust such reasonable sum as he may have paid to a surety company for becoming his surety. Since the date of the decree refusing to allow the accountant credit for this disbursement the constitutionality of the Act of June 24, 1895, P. L. 248, which gives the right to such credit has been passed on and affirmed by the Supreme Court in Clark’s Estate, 195 Pa. 520. This settles the question in the appellant’s favor.
The decree sustaining the sixth exception to the auditor’s report is reversed and the record is remitted to the court below with directions to consider and determine the item excepted to on its merits as a reasonable sum paid under the act of 1895.